Exhibit 99.2 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited in thousands of Canadian dollars) As at As at Notes December 31, 2014 March 31, 2014 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 6 Non-current receivables - Investments Deferred tax asset Current assets Inventory - Gas delivered in excess of consumption 7 Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current financial assets 6 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 - TOTAL ASSETS $ $ 1 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited in thousands of Canadian dollars) DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 7 Shareholders’ capital 8 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest - TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 9 Provisions Deferred lease inducements Other non-current financial liabilities 6 Deferred tax liability - Current liabilities Trade and other payables Accrued gas payable Deferred revenue 82 Income taxes payable Current portion of long-term debt 9 54 Provisions Other current financial liabilities 6 Liabilities relating to assets classified as held for sale 5 - TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 15) See accompanying notes to the interim condensed consolidated financial statements 2 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Three months Three months Nine months Nine months ended ended ended ended December 31, December 31, December 31, December 31, Notes CONTINUING OPERATIONS Sales 12 $ Cost of sales GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 11(a) Operating profit before the following Finance costs 9 ) Change in fair value of derivative instruments 6 ) ) Other income (loss) ) ) Profit (loss) before income taxes ) ) Provision for (recovery of) income taxes 10 ) ) PROFIT (LOSS) FOR THE PERIOD FROM CONTINUING OPERATIONS $ ) $ $ ) $ DISCONTINUED OPERATIONS Income for the period from discontinued operations 5 PROFIT (LOSS) FOR THE PERIOD $ ) $ $ ) $ Attributable to: Shareholders of Just Energy $ ) $ $ ) $ Non-controlling interest PROFIT (LOSS) FOR THE PERIOD $ ) $ $ ) $ Earnings (loss) per share from continuing operations available to shareholders 13 Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Earnings per share from discontinued operations Basic $ Diluted $ Earnings (loss) per share available to shareholders Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to the interim condensed consolidated financial statements 3 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited in thousands of Canadian dollars) Three months Three months Nine months Nine months ended ended ended ended December 31, December 31, December 31, December 31, Notes Profit (loss) for the period $ ) $ $ ) $ Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: 7 Unrealized gain on translation of foreign operations from continuing operations Unrealized loss on translation of foreign operations from discontinued operations ) ) - ) Realized loss on translation of foreign operations sold ) - ) - Amortization of deferred unrealized gain on discontinued hedges net of income taxes of nil (2013 - $26) and nil (2013 - $476) for the three and nine months ended December 31, 2014, respectively - ) - ) Other comprehensive income to be reclassified to profit or loss in subsequent periods, net of tax Total comprehensive income (loss) for the period, net of tax $ ) $ $ ) $ Total comprehensive income (loss) attributable to: Shareholders of Just Energy $ ) $ $ ) $ Non-controlling interest Total comprehensive income (loss) for the period, net of tax $ ) $ $ ) $ See accompanying notes to the interim condensed consolidated financial statements 4 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED DECEMBER 31 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings Accumulated earnings, beginning of period $ $ Income (loss) for the period, attributable to shareholders ) Accumulated earnings, end of period ) DIVIDENDS Dividends, beginning of period ) ) Dividends 14 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 7 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 8 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Dividend reinvestment plan Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Reclassification on conversion ) - Add:Share-based compensation awards 11(a) Non-cash deferred share grant distributions 58 89 Less: Share-based compensation awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ $ ) Disposal of non-controlling interest ) - Reclassification of non-controlling interest - Investment by non-controlling shareholders - Foreign exchange impact on non-controlling interest 66 Payments to non-controlling shareholders ) ) Income attributable to non-controlling interest Balance, end of period $ - $ TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 5 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited in thousands of Canadian dollars) Three months Three months Nine months Nine months ended ended ended ended Net inflow (outflow) of cash related to the following activities Notes December 31, 2014 December 31, 2013 December 31, 2014 December 31, 2013 OPERATING Income (loss) before income taxes $ ) $ $ ) $ Items not affecting cash Amortization of intangible assets and related supply contracts Amortization of contract initiation costs Amortization of property, plant and equipment Amortization included in cost of sales 2 2 Share-based compensation 11(a) Financing charges, non-cash portion Other ) Change in fair value of derivative instruments ) ) Cash inflow/(outflow) from operating activities of discontinued operations ) ) Adjustment required to reflect net cash receipts from gas sales ) ) Net change in non-cash working capital balances ) Income taxes recovered (paid) ) ) Cash inflow from operating activities INVESTING Purchase of property, plant and equipment ) Purchase of intangible assets ) Proceeds from sale of discontinued operations, net of costs - - Contract initiation costs ) Cash outflow from investing activities of discontinued operations ) Cash inflow (outflow) from investing activities ) ) FINANCING Dividends paid ) Issuance of long-term debt Repayment of long-term debt ) Debt issuance costs - ) ) ) Distributions to minority shareholder ) Cash inflow (outflow) from financing activities of discontinued operations ) ) Cash outflow from financing activities ) Effect of foreign currency translation on cash balances ) Net cash inflow (outflow) ) Cash and cash equivalents reclassified to assets held for sale - - ) - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental cash flow information: Interest paid $ See accompanying notes to the interim condensed consolidated financial statements 6 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 1. ORGANIZATION Just Energy Group Inc. (“JEGI”, “Just Energy” or the “Company”) is a corporation established under the laws of Canada to hold securities and to distribute the income of its directly or indirectly owned operating subsidiaries and affiliates.The registered office of Just Energy is First Canadian Place, 100 King Street West, Toronto, Ontario, Canada. The interim condensed consolidated financial statements consist of Just Energy and its subsidiaries and affiliates. The interim condensed consolidated financial statements were approved by the Board of Directors on February 12, 2015. 2. OPERATIONS Just Energy’s business involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Amigo Energy, Tara Energy, Green Star Energy, TerraPass and Smart Prepaid Electric. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy’s customers offset their exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion.Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. In addition, Just Energy markets smart thermostats in Ontario and Texas, offering the thermostats as a standalone unit or bundled with certain commodity products. Just Energy also offers green products through its JustGreen programs. The JustGreen electricity product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The JustGreen gas product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses.Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. During the three months ended December 31, 2014, and further described in Note 5, Just Energy disposed of its Home Services and Solar divisions. 3. SIGNIFICANT ACCOUNTING POLICIES (a) Statement of compliance These unaudited interim condensed consolidated financial statements have been prepared in accordance with IAS 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”). Accordingly, certain informa­tion and footnote disclosures normally included in annual financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the IASB, have been omitted or condensed. 7 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (b) Basis of presentation and interim reporting These unaudited interim condensed consolidated financial statements should be read in conjunction with and follow the same accounting policies and methods of application as those used in the audited consolidated financial statements for the years ended March 31, 2014 and 2013, except for the adoption of new standards and interpretations effective April 1, 2014 as disclosed in Note 3(d). The unaudited interim condensed consolidated financial statements are presented in Canadian dollars, the functional currency of Just Energy, and all values are rounded to the nearest thousand. The unaudited interim operating results are not necessarily indicative of the results that may be expected for the full year ending March 31, 2015, due to seasonal variations resulting in fluctuations in quarterly results.Gas consumption by customers is typically highest in October through March and lowest in April through September.Electricity consumption is typically highest in January through March and July through September.Electricity consumption is lowest in October through December and April through June.For the 12 months ended December 31, 2014, Just Energy reported gross margin of $543,469 (2013 - $509,902) and loss of $356,534 (2013 – profit of $214,849). (c) Principles of consolidation The unaudited interim condensed consolidated financial statements include the accounts of Just Energy and its directly or indirectly owned subsidiaries and affiliates as at December 31, 2014. Subsidiaries and affiliates are consolidated from the date of acquisition and control, and continue to be consolidated until the date that such control ceases. The financial statements of the subsidiaries and affiliates are prepared for the same reporting period as Just Energy, using consistent accounting policies. All intercompany balances, sales, expenses and unrealized gains and losses resulting from intercompany transactions are eliminated on consolidation. (d) New standard, interpretations and amendments adopted by the Company during the quarter Effective April 1, 2014, Just Energy adopted IFRIC 21 Levies (“IFRIC 21”).This standard provides guidance on when to recognize a liability for a levy imposed by a government, both for levies that are accounted for in accordance with IAS 37, Provisions, Contingent Liabilities and Contingent Assets, and those where the timing and amount of the levy is certain.IFRIC 21 identifies the obligating event for the recognition of a liability as the activity that triggers the payment of the levy in accordance with the relevant legislation.A liability is recognized progressively if the obligating event occurs over a period of time or, if an obligation is triggered on reaching a minimum threshold, the liability is recognized when that minimum threshold is reached. The adoption of this standard did not have a material impact on the unaudited interim condensed consolidated financial statements. 8 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 4. (i) SIGNIFICANT ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the unaudited interim condensed consolidated financial statements requires the use of estimates and assumptions to be made in applying the accounting policies that affect the reported amounts of assets, liabilities, income, expenses and the disclosure of contingent liabilities. The estimates and related assumptions are based on previous experience and other factors considered reasonable under the circumstances, the results of which form the basis for making the assumptions about carrying values of assets and liabilities that are not readily apparent from other sources. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. Judgments made by management in the application of IFRS that have a significant impact on the unaudited interim condensed consolidated financial statements relate to the following: Impairment of non-financial assets Just Energy’s impairment test is based on value-in-use calculations that use a discounted cash flow model. The cash flows are derived from the budget for the next five years and are sensitive to the discount rate used as well as the expected future cash inflows and the growth rate used for extrapolation purposes. Deferred taxes Significant management judgment is required to determine the amount of deferred tax assets and liabilities that can be recognized, based upon the likely timing and the level of future taxable income realized, including the usage of tax-planning strategies. Useful life of key property, plant and equipment and intangible assets The amortization method and useful lives reflect the pattern in which management expects the assets’ future economic benefits to be consumed by Just Energy. Provisions for litigation The State of California has filed a number of complaints with the Federal Energy Regulatory Commission (“FERC”) against many suppliers of electricity, including Commerce Energy Inc. (“CEI”), a subsidiary of the Company, with respect to events stemming from the 2001 energy crisis in California. The suppliers involved in the claim include entities which owned generation facilities and those that did not own generation facilities. Pursuant to the complaints, the State of California is challenging FERC’s enforcement of its market-based rate system. Although CEI did not own generation facilities, the State of California claims as to CEI, as well as other suppliers that also did not own generation facilities, include that CEI was unjustly enriched by the run-up in charges caused by the alleged market manipulation of other market participants. On March 18, 2010, the assigned Administrative Law Judge granted a motion to strike the claim for all parties in one of the complaints (in favour of the suppliers), holding that California did not prove that the reporting errors masked the accumulation of market power. California has appealed the decision. On June 13, 2012, FERC denied the plaintiff’s request for a rehearing, affirming its initial decision. California has appealed to the United States District Courts for the Ninth Circuit with oral arguments to be heard on February 26, 2015. CEI continues to vigorously contest this matter. 9 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) In December 2012, NHS was served with a statement of claim from the Ontario Superior Court Justice by Reliance Comfort Limited Partnership (“Reliance”) seeking damages in the amount of $60 million and related declaratory and injunctive relief, based on allegations that NHS engaged in unfair trade practices and misleading representations in its marketing and sale of water heaters. Reliance also made a formal complaint to the Competition Bureau in Canada with similar allegations. NHS believed the action and complaint were attempts by Reliance to deflect attention from allegations of anti-competitive conduct made against Reliance by the Commissioner of Competition (the “Commissioner”). On September 11, 2013, Reliance amended its claim and added the Company as a defendant. NHS and the Company counterclaimed for $60 million in damages for claims of misleading advertising, breaches of the Competition Act (Canada), breaches of the Consumer Protection Act and defamation. The claim and counterclaim were dismissed in conjunction with the sale of NHS to Reliance on November 24, 2014.In response to the formal complaint by Reliance, the Commissioner commenced an inquiry with respect to NHS and its competitors for misleading advertising.Immediately prior to the closing of the sale of NHS to Reliance, NHS and the Company entered into a Consent Agreement with the Competition Bureau to settle the Bureau’s investigation of door-to-door water heater sales in Ontario and Quebec, which included an administrative monetary penalty and costs of $5.5 million and restitution of $1.5 million. In August 2013, Fulcrum Power Services L.P. (“FPS”) filed a lawsuit against the Company, Just Energy (US) Corp., and Fulcrum, for up to $20 million in connection with Fulcrum failing to achieve an earn-out target under the purchase and sales agreement dated August 24, 2011 for the purchase of Fulcrum from FPS. FPS alleges that the Company conducted itself in a manner that was intended to or reasonably likely to reduce or avoid the achievement of the earn-out target. In October 2013, the Company’s motion to compel arbitration was successful. The arbitration is scheduled to commence on June 1, 2015.Just Energy will continue to vigorously defend itself against this claim through the arbitration process. In March 2012, Davina Hurt and Dominic Hill filed a lawsuit against Commerce Energy Inc., Just Energy Marketing Corp., and the Company (collectively referred to as “Just Energy”) in the Ohio federal court claiming entitlement to payment of minimum wage and overtime under Ohio wage claim laws and the federal Fair Labor Standards Act (“FLSA”) on their own behalf and similarly situated door-to-door sales representatives who sold for Commerce in certain regions of the United States.The Court granted the plaintiffs’ request to certify the lawsuit as a class action. Approximately 1,800 plaintiffs opted-in to the federal minimum wage and overtime claims, and approximately 8,000 plaintiffs were certified as part of the Ohio state overtime claims. A jury trial on the liability phase was completed on October 6, 2014. The jury reached a verdict that supports the plaintiffs’ class and collective action that certain individuals were not properly classified as outside salespeople in order to qualify for an exemption under the minimum wage and overtime requirements pursuant to the FLSA and Ohio wage and hour laws. Potential amounts owing have yet to be determined and will be subject to a separate proceeding. Just Energy disagrees with the result and is of the opinion that it is not supported by existing law and precedent. Just Energy strongly believes it complied with the law, continues to vigorously defend the claims and intends to appeal adverse findings. On December 31, 2014, Just Energy voluntarily entered into a settlement with the Massachusetts Attorney General’s office (“AGO”), relating to an investigation of the Company’s telemarketing and door-to-door sales practices, as well as pricing of certain products to customers in Massachusetts dating back to 2011. Although the Company does not agree with the allegations made by the AGO and explicitly denied all wrongdoing, management determined that a settlement was in the best interests of the Company in order to focus the Company’s energy on building the business going forward. As part of the settlement, the Company agreed to a payment of US$4 million. 10 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Trade receivables Just Energy reviews its individually significant receivables at each reporting date to assess whether an impairment loss should be recorded in the unaudited interim condensed consolidated statements of loss. In particular, judgment by management is required in the estimation of the amount and timing of future cash flows when determining the impairment loss. In estimating these cash flows, Just Energy makes judgments about the borrower’s financial situation and the net realizable value of collateral. These estimates are based on assumptions about a number of factors and actual results may differ, resulting in future changes to the allowance. Fair value of financial instruments Where the fair value of financial assets and financial liabilities recorded in the interim condensed consolidated statements of financial position cannot be derived from active markets, they are determined using valuation techniques including discounted cash flow models. The inputs to these models are taken from observable markets where possible, but where this is not feasible, a degree of judgment is required in establishing fair values. The judgment includes consideration of inputs such as liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the reported fair value of financial instruments. Refer to Note 6 for further details about the assumptions as well as a sensitivity analysis. Subsidiaries Subsidiaries that are not wholly owned by Just Energy require judgment determining the amount of control that Just Energy has over that entity and the appropriate accounting treatments.In these unaudited interim condensed consolidated financial statements, management has determined that Just Energy controls Just Ventures and therefore, has treated the 50% that is not owned by Just Energy as a non-controlling interest.Similarly, management has determined that Just Energy controls certain structures in its Solar division.Some of these structures are owned primarily by the non-controlling interest; however, the structure contains an ownership “flip” at a later date.In these instances, Just Energy has control as a result of these entities accomplishing a pre-determined directive. (ii) ACCOUNTING STANDARDS ISSUED BUT NOT YET APPLIED The standards and interpretations that are issued, but not yet effective, up to the date of issuance of the unaudited interim condensed consolidated financial statements are disclosed below.Just Energy intends to adopt these standards, if applicable, when they become effective. IFRS 9, Financial Instruments (“IFRS 9”) was issued by the IASB on July 24, 2014, and willreplace IAS 39. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. Two measurement categories continue to exist to account for financial liabilities in IFRS 9, fair value through profit or loss (“FVTPL”) and amortized cost. Financial liabilities held for trading are measured at FVTPL, and all other financial liabilities are measured at amortized cost unless the fair value option is applied. The treatment of embedded derivatives under the new standard is consistent with IAS 39 and is applied to financial liabilities and non-derivative hosts not within the scope of the standard. IFRS 9 also uses a new model for hedge accounting aligning the accounting treatment with risk management activities. IFRS 9 is effective for annual periods beginning on or after January 1, 2018. Management is currently evaluating the impact of IFRS 9 on the consolidated financial statements. 11 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) IFRS 15, Revenue recognition (“IFRS 15”) establishes a five-step model that will apply to revenue earned from a contract with a customer, regardless of the type of revenue transaction or industry. The standard will also provide guidance on the recognition and measurement of gains and losses on the sale of some non-financial assets that are not an output of the entity’s ordinary activities. The standard also outlines increased disclosures that will be required, including disaggregation of total revenue, information about performance obligations; changes in contract asset and liability account balances between periods and key judgments and estimates made. Management is currently evaluating the impact of IFRS 15 on the consolidated financial statements. 5. DISCONTINUED OPERATIONS (i) NHS On November 24, 2014, Just Energy closed the sale of 100% of its shares in NHS to Reliance Comfort Limited Partnership (“Reliance”). The purchase price was $505,000, reduced by the outstanding debt balances, early termination charges and the settlement of the royalty, and is subject to certain post-closing adjustments including working capital balances. 12 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The results of NHS are presented below: From Oct 1, 2014 to For the three months ended From April 1, 2014 to For the nine months ended Nov 24, 2014 Dec 31, 2013 Nov 24,2014 Dec 31,2013 Sales $ Cost of sales Gross margin Expenses Administrative, selling and operating expenses Operating income (loss) Finance costs ) Profit (loss) from discontinued operations before income taxes ) ) ) Other loss ) - ) - Provision for income taxes ) Gain on disposal of net assets - - PROFIT (LOSS) FOR THE PERIOD FROM DISCONTINUED OPERATIONS $ $ ) $ $ ) Earnings (loss) per share Basic and diluted earnings (loss) per share from discontinued operations $ $ ) $ $ ) 13 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (ii) Solar On November 5, 2014, Just Energy announced that it had closed the sale of its shares of Hudson Solar Corp. (“HES”), its commercial solar development business, to SunEdison, Inc. and its subsidiary, TerraForm Power Inc. The sale of HES resulted in the assumption or repayment by the purchaser of approximately US$33,000 in outstanding debt.Of the total sale price of US$22,900, Just Energy received approximately US$17,500 in cash, incurred approximately US$1,700 in costs and approximately US$5,000 is being held in escrow as indemnification to the buyer for certain liabilities.In addition, Just Energy is entitled to other consideration of approximately US$2,000 related to cash grants that have been filed and additional contingent consideration based on the Solar Renewable Energy Credit (“SREC”) price and production of projects that were under construction as of the closing date.The maximum amount of contingent consideration that can be earned is US$3,000.As at closing, Just Energy recorded an amount of US$1,500 relating to this contingent consideration.Changes in the fair value of the contingent consideration will be recorded in the unaudited interim condensed consolidated income statement as a change in fair value of derivative instruments.As at December 31, 2014, the fair value of the contingent consideration was US$1,350 and is included in other non-current assets. 14 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The results of HES are presented below: From Oct 1, 2014 to For the three months ended From April 1, 2014 to For the nine months ended Nov 5, 2014 Dec 31, 2013 Nov 5, 2014 Dec 31, 2013 Sales $ Cost of sales - - Gross margin ) Expenses Administrative and operating expenses Operating income (loss) Finance costs ) Loss from discontinued operations before undernoted ) Change in fair value of derivative instruments ) ) Other loss ) - ) - Provision for income taxes - - (5 ) - Realized foreign exchange gain on disposal Loss on disposal of net assets, net of impairment loss previously recognized ) - ) - LOSS FOR THE PERIOD FROM DISCONTINUED OPERATIONS $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss per share from discontinued operations $ ) $ ) $ ) $ ) (iii) Disposal of TGF In March 2013, Just Energy formally commenced the process to dispose of Terra Grain Fuels, Inc. (“TGF”). The business of TGF had been operating in an unpredictable product environment, making it difficult for management to derive real growth and profitability from the segment. In addition, it had been viewed as a non-core business since it was acquired with the Universal Energy acquisition in 2009. Effective December 24, 2013, Just Energy sold TGF for a nominal amount and was released from all of its obligations.Previously, tax losses generated prior to the disposal were restricted by TGF’s lenders and were treated as unrecognized deferred tax assets.In order to retain a portion of these tax losses and as part of the disposal, Just Energy transferred approximately $6,250 to TGF.Just Energy expects to utilize the retained tax losses in future periods and has recognized a future tax recovery of $24,151 which has been recorded as part of the loss from discontinued operations. 15 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The results of TGF for the period up to the date of disposal are presented below: For the three months ended December 31, For the nine months ended December 31, Sales $ $ Cost of sales Gross margin Expenses Administrative and operating expenses Operating income Finance costs ) ) Loss on disposal of net assets ) ) Future income tax recovery Transaction costs ) ) PROFIT FROM DISCONTINUED OPERATIONS $ $ Earnings per share Basic earnings per share from discontinued operations $ $ Diluted earnings per share from discontinued operations $ $ 6. FINANCIAL INSTRUMENTS (a) Fair value The fair value of financial instruments is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). Management has estimated the value of electricity, unforced capacity, heat rates, heat rate options, renewable and gas swap and forward contracts using a discounted cash flow method, which employs market forward curves that are either directly sourced from third parties or are developed internally based on third party market data. These curves can be volatile thus leading to volatility in the mark to market with no impact to cash flows. Gas options have been valued using the Black option value model using the applicable market forward curves and the implied volatility from other market traded gas options. The following table illustrates gains (losses) related to Just Energy’s derivative financial instruments classified as fair value through profit or loss and recorded on the interim condensed consolidated statements of financial position as other assets and other liabilities, with their offsetting values recorded in change in fair value of derivative instruments. 16 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) For the For the For the For the three months ended three months ended nine months ended nine months ended December 31, 2014 December 31, 2013 December 31, 2014 December 31, 2013 Change in fair value of derivative instruments Fixed-for-floating electricity swaps (i) $ ) $ $ ) $ Renewable energy certificates (ii) ) ) Verified emission-reduction credits (iii) ) Options (iv) ) ) Physical gas forward contracts (v) ) ) Physical electricity forward contracts (viii) Transportation forward contracts (vi) ) Fixed financial swaps (vii) ) ) Unforced capacity forward contracts (ix) ) Unforced capacity physical contracts (x) Heat rate swaps (xi) ) ) Foreign exchange forward contracts (xii) ) ) Amortization of deferred unrealized gains on discontinued hedges - - Share swap ) ) Amortization of derivative financial instruments related to acquisitions ) Liability associated with exchangeable shares and equity-based compensation ) Other derivative options ) ) Change in fair value of derivative instruments $ ) $ $ ) $ 17 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes certain aspects of the financial assets and liabilities recorded in the interim condensed consolidated statements of financial position as at December 31, 2014: Other financial assets (current) Other financial assets (non-current) Other financial liabilities (current) Other financial liabilities (non-current) Fixed-for-floating electricity swaps (i) $
